Citation Nr: 1021187	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung cancer, including 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claim for service connection for lung cancer.  The 
same claim had previously been denied, but the RO's decision 
was unclear as to whether it had reopened the previously 
denied claim and denied it on the merits, or it had denied 
the application to reopen.  This case has since been reviewed 
by the Board and the United States Court of Appeals for 
Veterans Claims (the Court) on multiple occasions on a de 
novo basis.  Consequently, the Board will again adjudicate 
the claim on a de novo basis.

In June 2002, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

It is not necessary to recount the lengthy procedural history 
of the case.  The most recent Court decision, in August 2006, 
vacated and remanded the Board's August 2005 denial of the 
claim, the Board remanded the claim in March 2007 for 
additional development pursuant to the Court's instructions, 
the requested development took place (as discussed below) and 
the claim is again before the Board.


FINDINGS OF FACT

1.  Lung cancer was not manifest during service or within one 
year of separation.

2.  There is no satisfactory evidence that the Veteran served 
in Vietnam.  He was not in Vietnam.

3.  Lung cancer is unrelated to service or to any AO exposure 
from troops, material, or clothing.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service and 
respiratory cancer or malignancy may not be presumed to have 
been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107  (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2004 post-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
service connection for lung cancer as secondary to AO 
exposure.  The letter indicated generally that veterans who 
have certain kinds of service/disease combinations may 
qualify for an automatic presumption of service connection.  
The letter also requested that the Veteran sent copies of 
military orders showing in-country Vietnam service.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Veteran was not provided Dingess notice, but as no 
disability or effective date is being assigned, such error 
did not prejudice the Veteran.  See 38 C.F.R. § 19.9(a)(1) 
(remand required only when further action "is essential for 
a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(West 2002) (Court must take due account of the rule of 
prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative).  

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in multiple subsequent supplemental statements of 
the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007).

More fundamentally, as discussed in detail below, the 
dispositive issue in the case is whether the Veteran served 
in Vietnam, and the statements of the Veteran and his 
attorney reflect that they are fully aware of the nature of 
this requirement and have argued forcefully that the evidence 
provides a sufficient basis on which to find that the Veteran 
served in Vietnam and therefore to grant service connection 
on presumptive basis.  Any remand for additional VCAA notice 
would therefore be superfluous and unnecessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), service personnel record, and all of the 
identified post-service private and VA treatment records.  
The Veteran indicated that he was receiving Social Security 
payments, without indicating whether they were based on 
disability.  However, the Board finds that these records are 
not relevant to the instant case because there is no 
reasonable likelihood that those records would contain 
evidence relating to the dispositive question of whether the 
Veteran served in Vietnam.  Consequently, another remand is 
not required to obtain SSA records.  See Golz v. Shinseki, 
590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In addition, the 
RO obtained an August 2007 opinion as to whether the 
Veteran's lung cancer is related to the AO exposure he 
claimed as due to fellow servicemen who had served in Vietnam 
and been exposed to AO.  The VA physician explained the 
reasons for his conclusion that the Veteran's lung cancer was 
not likely related to such exposure, and the opinion 
therefore provides an adequate basis on which to render a 
decision on this part of the issue.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning). 

Finally in this regard, as discussed in detail below, the RO 
undertook a reasonably exhaustive search for information 
regarding the Veteran's flight to Thailand during which he 
claimed to have stopped in Vietnam, as directed by the Board 
pursuant to the Court's instructions.  The RO contacted the 
Agent Orange section of VA's central office, the National 
Personnel Records Center (NPRC), the U.S. Army and Joint 
Services Records Research Center (JSRRC), the U.S. Air Force 
headquarters and mobility command, and the Air Force 
transportation command, requesting any information regarding 
the Veteran's flight to Thailand, including whether such 
flight or flights stopped in Vietnam en route to their 
destination.  The RO was repeatedly informed that the record 
custodians were unable to locate any records responsive to 
its request.  The RO also notified the Veteran in a January 
2009 letter that it was attempting to verify this claim, and 
requested additional evidence in support of it.  In the 
August 2009 SSOC, the RO indicated why the search that was 
conducted constitutes a reasonably exhaustive search, and why 
further efforts were not justified.  38 C.F.R. § 3.159(e); 
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The 
representative has requested a copy of the file and has been 
placed on notice of the attempts and response to the 
development.  Furthermore, numerous documents, to include the 
last remand by the Board place the parties on notice that 
they may submit additional evidence.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for lung 
cancer, to include as due to AO exposure, is thus to be 
considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including malignant 
tumors, are presumed to have been incurred in service if they 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Moreover, if a Veteran was exposed to Agent Orange during 
service, certain listed diseases are presumptively service-
connected.  38 U.S.C.A. § 1116(a)(1);  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 16, 2003).  A Veteran who "served in the 
Republic of Vietnam" between January 9, 1962 and May 7, 1975 
is presumed to have been exposed during such service to Agent 
Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has been diagnosed with lung cancer.  He does not 
argue, and, as discussed below, the evidence does not 
reflect, that he had a lung disability in service or that 
malignant tumors manifested within the one-year presumptive 
period for chronic diseases.  Rather, the Veteran claims that 
he served in Vietnam and is therefore entitled to service 
connection based on his presumed exposure to Agent Orange.  
Alternatively, he claims that even in the absence of service 
in Vietnam, he was exposed to Agent Orange due to his close 
contact with military personnel and equipment that had been 
in Vietnam.

The Board finds that the Veteran did not serve in Vietnam.  
VA has validly interpreted the "service in Vietnam" 
language of the statute and regulation as requiring that a 
Veteran must have actually been present at some point on the 
landmass or the inland waters of Vietnam during the Vietnam 
conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
The evidence in this case does not support the Veteran's 
contention that he served in Vietnam.

In an Agent Orange exposure questionnaire received in April 
1998, the Veteran indicated that while working TDY at Don 
Muang International Airport, he moved thousands of troops 
weekly from the jungles of Vietnam.  He noted that these 
soldiers were unbathed, unclean, and straight from the 
jungle.  He reported that he was thrown amongst them on the 
plane and that whatever they had on their clothes and 
whatever they had been breathing, he was also breathing.  He 
further indicated that he had on his clothes whatever they 
had on their clothes.

In a June 2001 letter, the Veteran stated that he felt that 
his medical records point to the fact that he was exposed to 
AO while in South East Asia in 1967 and 1968.  He noted that 
he was never sick a day in his life until he was diagnosed 
with lung cancer in 1997.  The Veteran stated that his body 
was totally wrecked with cancer and believed that this was 
caused by AO.  He reported that his job as an Air Force 
Sergeant was to move troops and supplies in and out of 
Vietnam.  He noted that he moved thousands of troops and tons 
of supplies in and out of Vietnam.  He stated that if any of 
the troops that he moved out of Vietnam in 1967 or 1968 had 
been exposed to AO then he was also directly exposed as a 
result of breathing the residue from dirty, straight from the 
jungle uniforms, and by indirectly breathing the recycled air 
in the closed quarters of the airplane.

In an undated letter, the Veteran reported that he was 
responsible for moving troops in and out of Vietnam to and 
from the staging point of Don Muang Airport.  He stated that 
the staging points that he moved troops to and from were 
DaNang, Nahtrang, Saigon, and Cameron Bay.  He stated that he 
boarded and briefed all flights upon arrival and that the 
briefing took approximately 30 minutes.  He stated that it 
was his belief that he was exposed to Agent Orange at this 
point.  He indicated that the thousands of soldiers that he 
came into contact with as a result of these flights looked 
rugged and came directly from the jungle where they had been 
for months.  He stated that he was exposed to whatever the 
soldiers had been exposed to.  He further noted that the air 
on the plane was recycled and was horrible and unfit for 
human consumption.

The Veteran also reported that he was hospitalized for one 
week in 1967.  He  stated that the organ that hung down in 
the back of the mouth by the throat became swollen and 
inflamed cutting off his ability to swallow food or breathe 
through his mouth.  He noted that he could still remember the 
doctors asking him what he had been exposed to, to which he 
replied nothing.  However, the veteran indicated that they 
had just moved hundreds of Army Rangers earlier that day.

In a November 2001 letter, the Veteran indicated that he was 
on the ground in November 1966 in Cam Ranh Bay and that the 
flight records should be checked to confirm this.  In his 
November 2001 substantive appeal, the veteran reported that 
he was on the ground in the Republic of Vietnam and that he 
was stationed in Ubon, Thailand.

The Veteran's service personnel records do not confirm that 
he was in Vietnam.  They indicate that he service from 
November 1966 to December 1967 as an administrative 
specialist with the Det#5, 6thAprl Sw, DonMuangAB, Thai.  
They indicate that he was awarded the Vietnam Service Medal.

In an April 2002 letter, the Veteran indicated that he was on 
the ground in Vietnam several times during his tour of duty 
while stationed with Detachment 5, 6th Aerial Port Squadron, 
and that he was responsible for moving passengers and freight 
in and out of Vietnam.  He reported that when needed he would 
go with a load of freight or passengers to off load or on 
load for a return trip.  The flights were from DaNang, Cam 
Ranh Bay, and Saigon.

The Veteran also stated that he could not believe that his 
travel orders directing him to his duty station in Ubon, 
Thailand, on or around November 22, 1966, could not be found.  
The Veteran indicated that he could remember these orders 
after all these years.  He stated that he had stops in 
Hawaii, Clark AB; Camranh Bay, VN; Bangkok, Thailand, and 
then Ubon, Thailand.  He noted that his was his first trip 
out of the United States.  He stated that as the chartered 
Continental 707 banked for landing in Camranh Bay he saw 
multiple flashes of fire down below.  He noted that it was 
either early morning or early evening when he landed.  He 
reported that he had sent numerous pictures and letters to 
his parents but that they had been destroyed in a house fire 
in 1994.  In a September 2007 letter, the Veteran's brother 
wrote that he had gone through the mail that his mother saved 
when he moved her into a nursing home, and that the mail 
mentioned places like Thailand, some mentioned that he had 
just returned from Laos, and some mentioned he had just 
returned from Vietnam.

In June 2002, the Veteran appeared before the undersigned.  
At the time of the hearing, the veteran indicated that all 
the military documents that he had had in his possession were 
destroyed in a fire at his parents' house about six years 
beforehand.  The veteran's representative at the hearing 
reported the landings of the plane during the veteran's 
flight over to Thailand in November 1966, which included a 
stopover at Cam Ranh Bay.  The Veteran testified that when 
they landed at Cam Ranh Bay, 150 people got off the plane and 
headed to Vietnam, while about 15 people, including him, 
headed to Thailand.  The Veteran indicated that his 
responsibilities in Thailand included passenger and freight 
movement.  He testified that he spent twelve or thirteen 
months in Thailand and took a flight home which required a 
stop in either Saigon or Cam Ranh Bay.  He noted that this 
was a standard route for the chartered planes.

The Veteran's attorney argued in the January 2009 informal 
brief and elsewhere that the Veteran's testimony provides 
competent, credible, and probative evidence in support of his 
present in Vietnam.  The Veteran is competent to testify that 
he set foot in Vietnam on the way to Thailand, but this 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).
The Board is responsible for assessing the credibility of 
witnesses and, based on its observations of the Veteran's 
testimony and the substance of this testimony considered with 
the other evidence of record, the Board finds that the 
Veteran's testimony on this point is not credible.  Caluza v. 
Brown, 7 Vet. App. at 511.  There is no evidence of service 
in Vietnam in the service records, there is no old mail with 
a Vietnam return address, and there are no orders in the 
veteran's possession that he was in the Republic of Vietnam.  
In addition, when the Veteran was diagnosed with lung cancer 
in 1996, he denied any significant problem that may relate to 
his underlying lung problem, specifically denied exposure to 
asbestos and radon, and indicated that he was an ex-smoker 
with a cumulative pack year history of 25 pack years.  He 
made no mention of service in Vietnam or of AO exposure, and 
the impression was that he was a smoker.

Furthermore, the Veteran's statements regarding the nature of 
his presence in Vietnam have not been consistent.  In the 
1998 questionnaire, he reported numerous locations in 
Vietnam, whereas during the hearing the Veteran implied that 
he was in Vietnam during transport to and from duty in 
Thailand.  The letter from the Veteran's brother is also 
inconsistent with the Veteran's testimony.  He wrote that 
some of the letters from his mother's belongings "mentioned 
he had just returned from Vietnam."  This conflicts with the 
Veteran's statements indicating that he had set foot in 
Vietnam only to and from Thailand.  Had the Veteran simply 
stopped in Vietnam on the way to and from Thailand, he would 
not have sent multiple letters indicating that "he had just 
returned from Vietnam." 

Based on the above, the Board finds that the Veteran's 
testimony that he served in Vietnam is not credible.  
Moreover, as noted above, the RO contacted multiple potential 
sources of records containing information on flights to 
Thailand at the time of the Veteran's flight there, including 
the Agent Orange section of VA's central office, the NPRC, 
the JSRRC, the U.S. Air Force headquarters and mobility 
command and the Air Force transportation command.  The RO 
specifically requested any information regarding the 
Veteran's November 1996 flight to Thailand, including whether 
such flight or flights stopped in Vietnam en route to their 
destination, and was repeatedly informed that the record 
custodians were unable to locate any records responsive to 
its request.  Thus, the Board has no valid basis on which to 
find that the Veteran served in Vietnam.  Finally in this 
regard, the Veteran's attorney references another Board 
decision in which the Board acknowledged that such records 
are difficult to impossible to locate, that it was common 
practice for flights to stop in Vietnam to allow military 
personnel to avail themselves of facilities and supplies 
unavailable to them in posting in Thailand, and granted 
service connection on a presumptive basis based on the 
Veteran's testimony that he set foot in Vietnam when his 
place stopped en route to Thailand.  Initially, the Board 
notes that prior Board decisions are nonprecedential.  See 
38 C.F.R. § 20.1303 (2009).  Moreover, the referenced Board 
decision found the Veteran's statements credible, 
particularly when viewed in conjunction with the statement 
from a retired Air Force colonel who noted that his route 
through Thailand in January 1967 took him through Vietnam.  
Here, the Board has not found the Veteran's statements in 
this regard to be credible and the Veteran has not offered 
supporting evidence of the type reference in the prior Board 
decision. Consequently, the Board finds that the prior 
decision does not reasonably relate to this case and this 
case will be decided based on its own facts in light of the 
applicable procedures and substantive law.  Id.
.
In addition, the evidence reflects that the Veteran was not 
in an area of Thailand that was sprayed with AO.  
Specifically, in a March 2008 letter, JSRRC indicated that it 
could not document or verify that the Veteran was exposed to 
herbicides while stationed at Don Muang AFB, Thailand.  
According to JSRRC, its research indicated that (1) 
herbicides were sprayed in a coastal area near Pranburi, 
Thailand; (2) Don Muang is not on the Department of Defense 
listing of areas sprayed outside the Republic of Vietnam; and 
(3) available unit histories do not mention or document any 
herbicide spraying testing, or storage at Don Muang AFB.

As to his claim that his work brought him into close contact 
with military personnel and equipment leaving Vietnam, the 
Court found that the Veteran raised the possibility that he 
may have come into contact with Agent Orange in this manner.  
While lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology, see Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau, the Court specifically 
found that the Veteran "is not competent to testify that he 
was or could have been exposed to Agent Orange in this 
manner."  See No. 05-2262, 2006 WL 234551, at *2 (Aug. 8, 
2006).  However, the Court found that the Board failed to 
seek an authoritative answer to or otherwise address this 
reasonably raised issue.  The Board did so in its May 2007 
remand by instructing the RO to obtain an opinion as to 
whether exposure to AO was possible through close contact 
with military personnel and equipment leaving Vietnam.  The 
RO obtained such an opinion from a VA physician in August 
2007.

The VA physician concluded that the assertion that the 
Veteran came into contact with AO from personnel who had been 
in Vietnam is not credible or plausible.  He based this 
conclusion on his review of significant literature on the 
subject, specifically the updated 2004 Veterans and Agent 
Orange update book of the institutes of medicine which 
indicated that specific occupational exposure under what 
would be considered known significant concentrations did not 
increase the risk of lung cancer.  The physician stated that 
he believed that the studies dealing with occupational 
exposure most closely aligned with the Veteran's allegations, 
and therefore the Veteran's allegations were not plausible.  
Thus, the physician concluded that the Veteran's lung cancer 
was not attributable to AO exposure.  He also noted the 
Veteran's significant smoking history and opined that this is 
the most likely cause of the Veteran's lung cancer and is 
supported by the literature.  As the VA physician explained 
the reasons for his conclusion based on the allegation of the 
Veteran and the medical literature, his opinion is entitled 
to significant probative weight.  See Nieves-Rodriguez, 22 
Vet. App. at 304 (most of the probative value of a medical 
opinion comes from its reasoning).  His opinion is also 
supported by the JSRRC's March 2008 letter, in which JSRRC 
wrote that it had been unable to locate documentation 
indicating that the Veteran was exposed to herbicides by 
coming in contact with soldiers, clothing, equipment, and 
cargo that had been exposed to AO.  Moreover, there is no 
contrary opinion in the evidence, and the Court has found 
that the Veteran is not competent to opine on this question.

In this regard, the Board notes a statement from Dr. Cifelli, 
dated in July 2009.  In pertinent part, Dr. Cifelli reports 
that the Veteran has lung cancer and this is a known medical 
condition associated with AO exposure in Vietnam.  To the 
extent that Dr. Cifelli established that the Veteran has lung 
cancer, this document is probative but cumulative.  To the 
extent that there is a general acceptance of a relationship 
between respiratory cancers and prior AO exposure, 38 C.F.R. 
§ 3.309(e), discussed above, acknowledges this relationship 
and provides for service connection for respiratory cancers 
on a presumptive basis for veterans exposed to AO.  However, 
to the extent that Dr. Cifelli attempts to establish that 
this Veteran's cancer is due to AO exposure or that he was in 
Vietnam, the document is not probative.  The evidence above 
reflects that the Veteran was neither in Vietnam nor exposed 
to AO via close contact with military personnel and equipment 
leaving Vietnam.  Nothing in the Dr. Cifelli's statement 
contradicts this evidence or otherwise provides any basis for 
concluding that this Veteran was in Vietnam or exposed to AO.  
Dr. Cifelli did not claim that he knew the Veteran when he 
was in Vietnam, that he reviewed anything probative that 
would ground the statement in fact, or that he had made a 
medical determination that the Veteran was exposed to AO via 
close contact with military personnel and equipment leaving 
Vietnam.  As the Board has concluded that the Veteran was 
neither in Vietnam nor exposed to AO in the manner he 
claimed, to the extent that Dr. Cifelli opined that this 
Veteran's lung cancer is related to AO exposure, his opinion 
is based on an inaccurate factual premise and is therefore 
not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

Finally, the evidence weighs against service connection for 
lung cancer as directly related to service.  The STRs contain 
no reports or diagnoses of lung cancer.  The Veteran was 
treated with penicillin for a very large uvula and pustular 
tonsils in March 1967.  He was treated with penicillin for 
exudative tonsillitis in July 1967. Later that month, the 
complaint was still problems swallowing, beta strep. V-cillin 
was prescribed for strep pharyngitis.  No treatment 
thereafter is shown.  On his August 1968 service separation 
report of medical history, the veteran checked the "no" box 
when asked if he had had or was having any shortness of 
breath, pain or pressure in his chest, chronic cough, or any 
tumors, growths, cysts, or cancers.  On service separation 
examination in August 1968, clinical evaluation of his lungs, 
chest, and lymphatics was normal.  A chest X-ray was 
negative.

No reports of treatment or diagnoses of lung cancer for the 
years immediately following service have been submitted, and 
it is not alleged that there was any post-service treatment 
prior to 1996.

In July 1996, the Veteran was admitted to Barnes Hospital 
with right lower lobe pneumonia. X-rays and CT scans 
performed in August and September 1996 revealed a right lower 
lobe mass. A September 1996 report indicates that the veteran 
denied any significant problem that may relate to his 
underlying lung problem. Specifically, he denied any exposure 
to asbestos or radon. He was an ex-smoker and had a 
cumulative pack year history of 25 pack years and had quit 8 
years beforehand. He had had no previous pulmonary problems 
aside from the recent pneumonia. After examination, the 
impressions were that he had a right lower lobe lung mass 
suspicious for malignancy, and that the Veteran was a smoker. 
Late in September 1996, the veteran had a resection of his 
right lower lobe for a large cell undifferentiated T2NO 
tumor.

As there is no evidence of a lung disability in service or 
continuity of symptomatology, there is no basis for 
concluding that the Veteran's lung cancer is related to, or 
may be associated with, service, and therefore no basis for 
the grant of service connection on a direct incurrence basis 
or for a remand for a VA examination.  In addition, as the 
lung cancer did not arise within one year of separation, 
service connection cannot be granted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for lung cancer 
including secondary to AO exposure.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for lung cancer, including 
secondary to AO exposure, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


